DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,024,349. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite similar limitations of setting different delay(s) for signals transmitted to different ports based on signal combinations.

Claim Objections
Claim 15 is objected to because of the following informalities: “the the” on line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 11 recites the limitation "the second clock signal" on line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8, 10-12, 15-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,971,040 to Volk (hereafter Volk).
Regarding independent claim 1, Volk teaches a memory device, comprising: 
a first set of data drivers configured to send a first data using a first set of DQ ports according to a first clock signal (FIGS. 4-5: e.g. drivers 406 of Group A configured to send first data to pads 407 of Group A in response to phase shift clock of DLLOUT7, see 4:44-54 and 5:40-6:14; pads 407 are seen belonging to either interface 102 of memory control hub (MCH) 200 as shown in FIG. 2 or described in 4:40-43, or DRAM connectors 104); 
a second set of data drivers configured to send a second data using a second set of DQ ports according to a second clock signal (FIGS. 4-5: e.g. drivers 406 of Group B configured to send second data to pads 407 of Group B in response to phase shift clock of DLLOUT6, see 4:44-54 and 5:40-6:14
the second clock signal is different than the first clock signal (FIG. 4: DLLOUT7 is different from DLLOUT6, see 4:45-46), and 
the first and second clock signals have a temporal propagation that corresponds to a difference in signal combinations between adjacent circuits (i.e. effect of “simultaneously switching outputs” (SSO), see 1:33-2:7); and 
a delay module configured to generate the first clock signal based on delaying the second clock signal by a delay duration (FIG. 4: because delay element 400 is delay locked loop).
Regarding dependent claim 2, Volk teaches wherein the delay duration is based on fringing capacitances associated with physical configuration of circuits sending the first and second data (the fringing capacitance associated with physical configuration of data lines connecting data drivers to the data ports).
Regarding dependent claim 5, Volk teaches a buffer between the second set of data drivers and the second set of DQ ports, the buffer electrically coupled to the second set of data drivers and the second set of DQ ports and configured to receive and retransmit the second data, wherein the delay duration is associated with a timing corresponding to the buffer (FIG. 4: comprising mux402, register 403 and edge-triggered latch 405 of group B).
Regarding dependent claim 6, Volk teaches wherein the delay duration is between 0.1 picosecond and 1000 picosecond (e.g. delay between DLLOUT1 and DLLOUT0 is 0.21 nanosecond = 210 picosecond, see 5:10-28).
Regarding dependent claim 8, Volk teaches wherein: distances between the second set of drivers and the second set of DQ ports are greater by at least a port separation distance in port separation distance associated with physical configuration of data lines connecting data drivers to the data ports).
Regarding dependent claim 10, Volk teaches the memory device comprises a dynamic random access memory (DRAM) (see FIG. 2).
	Regarding independent claim 11, Volk teaches a method of operating a memory device, the method comprising: 
sending a first data from a first set of data drivers for communication using a first set of DQ ports according to a first clock signal (FIGS. 4-5: e.g. drivers 406 of Group A configured to send first data to pads 407 of Group A in response to phase shift clock of DLLOUT7, see 4:44-54 and 5:40-6:14; pads 407 are seen belonging to either interface 102 of memory control hub (MCH) 200 as shown in FIG. 2 or described in 4:40-43, or DRAM connectors 104); 
sending a second data from a second set of data drivers for communication using a second set of DQ ports [according to a second clock signal] (FIGS. 4-5: e.g. drivers 406 of Group B configured to send second data to pads 407 of Group B in response to phase shift clock of DLLOUT6, see 4:44-54 and 5:40-6:14), wherein 
the second clock signal is different than the first clock signal (FIG. 4: DLLOUT7 is different from DLLOUT6, see 4:45-46), and 
the first and second clock signals have a temporal propagation relationship that corresponds to a difference in signal combinations between adjacent circuits (i.e. effect of “simultaneously switching outputs” (SSO), see 1:33-2:7
generating the first clock signal based on delaying the second clock signal by a delay duration (FIG. 4: because delay element 400 is delay locked loop).
Regarding dependent claims 12 and 15, see rejections applied to claims 2 and 5 above.
Regarding independent claim 16, Volk teaches a memory device, comprising: 
a first set of DQ ports configured to communicate a first set of data signals to an external circuit (FIGS. 2 and 4: e.g. pads 407 of Group A for transferring data to external DRAM; pads 407 are seen of interface 102 of memory control hub (MCH) 200, see 4:40-43); 
a first set of data drivers configured to send the first set of data to the first set of DQ ports according to a first clock signal  (FIGS. 4-5: e.g. drivers 406 of Group A configured to send first data to pads 407 of Group A in response to phase shift clock of DLLOUT7, see 4:44-54 and 5:40-6:14); 
a second set of DQ ports configured to communicate a second set of data signals to the external circuit (FIGS. 2 and 4: e.g. pads 407 of Group B for transferring data to external DRAM; pads 407 are seen of interface 102 of memory control hub (MCH) 200, see 4:40-43); 
a second set of data drivers configured to send the second set of data using to second set of DQ ports according to a second clock signal (FIGS. 4-5: e.g. drivers 406 of Group B configured to send second data to pads 407 of Group B in response to phase shift clock of DLLOUT6, see 4:44-54 and 5:40-6:14), wherein: 
the second clock signal is different than the first clock signal (FIG. 4: DLLOUT7 is different from DLLOUT6, see 4:45-46
the first and second clock signals have a temporal propagation that corresponds to transition combinations in adjacently propagated signals (i.e. effect of “simultaneously switching outputs” (SSO), see 1:33-2:7); and 
a delay module configured to generate the first clock signal based on delaying the second clock signal by a delay duration at least partially associated with the temporal propagation (FIG. 4: because delay element 400 is delay locked loop).
Regarding dependent claim 20, Volk teaches a buffer between the second set of data drivers and the second set of DQ ports, the buffer electrically coupled to the second set of data drivers and the second set of DQ ports and configured to internally delay the second set of data (FIG. 4-5: comprising mux402, register 403 and edge-triggered latch 405 of group B), wherein the delay duration is associated with a timing corresponding to the buffer (delay as in FIG. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7, 13-14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Volk.
Regarding dependent claims 3-4, Volk implicitly teaches positive-coupling, negative-coupling and neutral-coupling delays associated with positive, negative and neutral coupling scenarios, respectively.  There are many possible combinations of logics “1” and “0” transmitted see 1:33-2:7) while positive-coupling inherently decreases buffer delay. 
Therefore, it would have been obvious to one with ordinary skill in the art to design a delay, which is the average of the delays in responsive to positive, neutral and negative couplings in order to minimize the error of data transmission.
	Regarding dependent claims 7, 13-14, and 18-19, see rejections applied to claims 3-4 above.

Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting above is overcome.
With respect to dependent claim 9: a first set of data lines electrically connecting the first set of data drivers to the first set of DQ ports; and a second set of data lines electrically connecting the second set of drivers to the second set of data ports, wherein the second set of data lines are interleaved with the first set of data lines.
With respect to dependent claim 17: a first set of connections connecting the first set of data drivers to the first set of DQ ports and configured to communicate the first set of data; a second set of connections connecting the second set of data  wherein the second set of connections are interleaved with the first set of connections; and wherein the delay duration corresponds to fringing capacitances associated with the first and second sets of connections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

February 6, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824